Citation Nr: 1610691	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  07-32-193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) from April 1, 2006 to August 2, 2011.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1967 to August 1971 in the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 30 percent effective from April 1, 2006.  

In September 2009, the Board issued a decision that granted an initial rating of 50 percent for PTSD, effective from April 1, 2006, but denied a rating in excess of 50 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in September 2010 that granted a Joint Motion for Remand (JMR) to vacate the Board's September 2009 decision and returned the case to the Board for further consideration.  The Board then remanded the case to the RO in October 2011 for further development.  

In an August 2013 decision, the Board again denied a rating in excess of 50 percent for PTSD but noted that a claim for a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's decision also noted that the Veteran was granted a TDIU effective August 3, 2011, the date his service-connected coronary artery disease (CAD) was increased to 60 percent, which resulted in a combined evaluation of 80 percent.  However, the Board denied the Veteran's claim for a TDIU from April 1, 2006 to August 2, 2011 because the Veteran's combined evaluation for compensation fell below the threshold for a grant of a TDIU on a schedular basis, which the Board will discuss in more detail below.  The Board also declined to refer the TDIU claim to the Director of the Compensation and Pension Service on an extraschedular basis in the August 2013 decision.

The Veteran appealed the Board's August 2013 decision to the Court, and in a May 2015 Order, the Court affirmed the Board's denial of a rating in excess of 50 percent for PTSD but vacated and remanded that part of the decision denying referral for consideration of an effective date for a TDIU earlier than August 3, 2011.  Specifically, the Court indicated that the Board failed to adequately address the reasons why it was not referring the TDIU claim earlier than August 3, 2011 to the Director of the Compensation and Pension Service on an extraschedular basis.  

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO in May 2009.  A transcript of his hearing testimony has been associated with his record.  The Board advised him in December 2010 that the VLJ who presided over the hearing was no longer active with the Board, and that he is entitled to another hearing before a currently-active Member of the Board, if he so desired.  In a subsequent December 2010 written statement, the Veteran's attorney indicated that the Veteran did not want to have another hearing held for the issue at hand.  Another notice was sent to the Veteran in June 2013, which contained the same information regarding his rights to have another hearing with a currently-active Member of the Board.  He was also advised that if he did not respond within 30 days the Board would assume he did not want to have another hearing and it would proceed accordingly.  The Veteran did not request another hearing within 30 days of this second notice. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand the issue of entitlement to a TDIU from April 1, 2006 to August 2, 2011 for additional procedural and evidentiary development.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran states that he was unemployable due to his service-connected disabilities from April 1, 2006 to August 2, 2011.  Specifically, in addition to the many contentions of the Veteran and his attorney in the record, the claims file includes a February 2016 evaluation by a private doctor in which the doctor concludes that the combined effect of his service-connected tinnitus and PTSD had rendered the Veteran totally unemployable since 2005.  

The Board notes that the Veteran did not meet the criteria for establishing a TDIU from April 1, 2006 to August 2, 2011 on a schedular basis.  Specifically, the record shows that during this timeframe he was service connected for PTSD (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated as noncompensable or zero percent disabling).  While a combined evaluation for compensation for these disabilities amounts to an overall 60 percent rating, there is no indication in the record that the Veteran's PTSD and tinnitus disabilities stem from a common etiology or a single accident.  See 38 C.F.R. § 4.16(a), 4.25 (2015).  

Nonetheless, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Id.  In such an instance, VA should refer the case to VA's Director of the Compensation and Pension Service with regard to whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

The Board acknowledges and is sympathetic to the February 2016 contentions of the Veteran's representative that the Board should grant entitlement to a TDIU from April 1, 2006 to August 2, 2011 without referring the claim to the RO as this would cause delay in processing the Veteran's claim.  However, the principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant the Veteran's claim on an equitable basis at this time and instead is constrained to follow the specific provisions of law governing extraschedular TDIU claims.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU from April 1, 2006 to August 2, 2011 to the VA Director Compensation and Pension Service for consideration of the assignment of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).

2.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU from April 1, 2006 to August 2, 2011 in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

